Citation Nr: 1232311	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

This case was previously before the Board in May 2011, when the claim of entitlement to service connection for schizophrenia was reopened and remanded for further development, to specifically include additional efforts to obtain outstanding medical records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Schizophrenia was not manifested in service or within the first year after service separation and has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  The notice also informed the Veteran of the reason his claim had previously been denied and of the need to submit new and material evidence in order to reopen the claim.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the type of evidence necessary to reopen a previously denied claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as relevant post-service VA treatment records.  The Veteran has indicated that he was treated in service at a mental health clinic at Fort Ord California in 1972.  Efforts were made to obtain these records, without success, and the Veteran has been notified that further attempts would be futile.  Specific records regarding past treatment have been identified by the Veteran, including at the VA facilities in Allen Park, Battle Creek, and Little Rock, and at Henry Ford Hospital in 1975.  A review of the complete claims file shows that, to the extent possible, all of these records are contained in the file, including at least some of the private hospital records for 1975.  It has been determined that any further attempts to obtain additional records from this private facility would be futile and the Veteran has been appropriately notified.  Finally, appropriate efforts were made to ascertain whether there was a record of criminal adjudication for the alleged assault committed in service; the appropriate records custodian indicated that any such records which may have existed have been destroyed.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in July 2005 in regards to his claim of service connection for schizophrenia.  Although the examiner was unable to formulate an opinion regarding the date of onset without resorting to speculation, the Board is satisfied that the opinion complies with the standard of Jones v. Shinseki, 23 Vet. App. 382 (2010), as explained more fully below.  This examination report, especially when considered with the other mental health treatment of record, contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicative purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses, to include schizophrenia, if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for schizophrenia as a distinct mental health disability.  Claims of service connection for other psychiatric diagnoses, to include posttraumatic stress disorder have been separately adjudicated and are not currently before the Board.

The record shows that the Veteran has a current diagnosis of schizophrenia, which he asserts began during his active military service.  He has specifically referred to an incident in service where he assaulted a woman in a bar off base and was criminally charged by civilian authorities.  He reported that he was tried for the assault and was found not guilty by reason of insanity.  He has said that he was treated for mental health issues at approximately the same time at the Fort Ord hospital.  As noted above, the RO sought records from either the civilian court system or from the Fort Ord hospital which would support these contentions, but efforts to obtain such documentation were unsuccessful.  Further, his service treatment records contain no discussion of symptoms, complaints, or diagnosis of any mental health issues, including schizophrenia.

After service, the record shows that the Veteran received psychiatric treatment at Henry Ford Hospital in May 1975, 2 years after he was discharged from service.  Shortly thereafter, the Veteran was hospitalized at the VA hospital in Battle Creek and diagnosed as having schizophrenia after he became upset at work and reported hearing voices.  However, his psychosis went into remission after two months of treatment and in August 1975 he was found employable and competent and was released. 

The Veteran was treated throughout the 1980s for schizophrenia, including symptoms such as disorientation and confusion and cognitive difficulties resulting in intellectual testing within the mildly retarded range.  At a personal hearing at the RO in November 1998, the Veteran testified that he was not diagnosed with schizophrenia prior to 1975, and that he did not experience symptoms associated with the schizophrenia, such as delusions, paranoia or hearing voices, prior to 1975.  In 2008, the Veteran submitted written statements from family members attesting that when he was discharged from service, he had already been diagnosed with schizophrenia.

A private psychiatric evaluation by Dr. Moneypenny in March 2004 noted that the Veteran was not a reliable historian and provided inaccurate dates and times for events in his past.  Dr. Moneypenny diagnosed schizophrenia which he felt had been present in and had its onset during the Veteran's military service, if his reported criminal history and the finding of not guilty by reason of insanity while on active duty were true.  Dr. Moneypenny reiterated this opinion in May 2008, citing the trial for assault and finding of not guilty by reason of insanity to be compelling evidence that schizophrenia began in service.

In contrast, a VA examination in July 2005 also noted the Veteran's limited insight, impaired judgment, and inability to provide an accurate history.  The examiner diagnosed chronic paranoid schizophrenia, which the Veteran was adamant had its onset in service, but for which the examiner could not offer an opinion as to the date of onset without resorting to speculation.  The examiner specifically noted that the first diagnosis of schizophrenia was made in 1975, with no indication of onset in military service noted, and that a previous examination had yielded no opinion regarding the etiology of the Veteran's schizophrenia.

Based on the nature of the Veteran's disability (schizophrenia) and the available evidence of record, a proper adjudication of this matter rests on the consideration of the Veteran's competence and credibility.  Under the law, a lay person is considered competent to offer testimony and evidence concerning symptoms he has experienced and events of which he has first-hand knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Absent a finding of incompetence, the Board will presume that this reasoning applies to the Veteran as well.  However, based on the effects of his mental health disabilities which have impaired his memory and his reasoning and rendered him an unreliable historian, he is not credible with regard to his own mental health history.  Therefore, the Board does not and cannot accept an uncorroborated event or series of events as having occurred based solely on the Veteran's statements.
 
The evidence relating the Veteran's schizophrenia to his military service is based almost exclusively on the history provided by the Veteran himself.  However, as noted by Dr. Moneypenny, the Veteran is not a reliable historian and is unable to provide accurate dates and times for incidents in his past.  The statements by the Veteran regarding both criminal charges and treatment in service are unsupported by and inconsistent with the established record.  As noted, efforts to obtain any corroborating documentation of mental health treatment at Fort Ord or a trial resulting in a verdict of not guilty by reason of insanity have proved futile.  The Board notes, however, that the Veteran's service records show he completed his two year commitment to the military and was honorably discharged with no mention of mental or physical health impairments on his DD Form 214.  T  he Veteran's separation examination was normal and did not note any psychiatric symptoms, diagnoses, or complaints.

The record provided by the trial court in California does not clearly show whether the Veteran actually stood trial, inasmuch as the county clerk certified that all records from the time period had been destroyed, and did not provide a date or case number related to the matter.  While the Veteran did submit written statements from family members in 2008, attesting that he had schizophrenia at the time of discharge, these statements are likewise not supported by the record, to include the DD Form 214 and the 1975 treatment records from the time when schizophrenia was diagnosed.  The statements of Dr. Moneypenny are contingent, in his own words, on the truthfulness of the Veteran's history regarding criminal trial and finding of not guilty in service.  However, there is nothing to show that this history is true, there is evidence to the contrary in the honorable nature of the Veteran's discharge, and the record indicates that the Veteran's statements about his history cannot be relied upon.  As such, the Board rejects the Veteran's statements regarding his psychiatric history, including his assertions of being criminally tried for assault.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006). 

Further, the Board notes the opinion of the VA examiner in July 2005 that a date of onset of schizophrenia could not be determined without resort to speculation.  Where the medical examiner states that no conclusion can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," and has obtained all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have a bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  Id.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  Id.

In this instance, the VA examiner, while able to diagnose chronic paranoid schizophrenia, was unable to arrive at an opinion regarding the date of onset.  At that time, he stated that he had reviewed all procurable and assembled data, including the entire claims file.  Notably, with the exception of subsequent treatment records, no new evidence has been added to the file, and all efforts to procure additional documents relating to the Veteran's period of service have proven futile.  Thus, not only did the examiner consider all the data then assembled, he did, in fact, consider all the data that has been procurable in this case since then.  The examiner stated that there was no evidence to indicate onset of schizophrenia in service, or prior to 1975, because of the lack of evidence from that time period.  As no further evidence can be procured by reasonable efforts, no additional VA examination in this case would yield a more definite result than that given by the July 2005 VA examiner.

In light of the evidence set forth above, there is no basis for finding that the Veteran's schizophrenia had its onset during his military service.  The first evidence of any diagnosis of schizophrenia was that of the private and VA hospitals in 1975, more than two years after service separation.  While one record from that time mentions psychiatric treatment in service, such treatment is not reflected in the service treatment records and no inpatient mental health records for the Veteran could be obtained from the Fort Ord medical facility.  The first documentation of schizophrenia being more than two years after service separation precludes presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  

Thus, after a careful review of the record, the Board finds that the preponderance of the evidence is against a finding of service connection for schizophrenia.  Specifically, there is no credible and competent evidence supporting a finding that the onset of the Veteran's schizophrenia occurred in service, and the only other competent medical evidence in this case is that no opinion can be formed without resort to speculation.  Service connection cannot be granted on a speculative basis.  38 C.F.R. § 3.102.  In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2011). 


ORDER

Entitlement to service connection for schizophrenia is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


